Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Justice Terry concurred.
*519The transfer of the bill of lading to Low, constituted the latter the agent of Jones, and this act being for the benefit of Jones, his assent must be presumed.
The transfer was, therefore, equivalent to a re-delivery of the goods to the vendor, and to a rescission of the contract of purchase before the goods had reached the hands of the vendees. It rendered a stoppage in transitu unnecessary, and indeed took away that right, for there was a rescission before there could be a stoppage. The fact that the language of the transfer implied the right on the part of Low to sell the goods, can have no influence, for if he sold it would be as agent of Jones.
Judgment affirmed.